
	
		I
		112th CONGRESS
		1st Session
		H. R. 1197
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To direct the Mayor of the District of Columbia to
		  establish a District of Columbia National Guard Educational Assistance Program
		  to encourage the enlistment and retention of persons in the District of
		  Columbia National Guard by providing financial assistance to enable members of
		  the National Guard of the District of Columbia to attend undergraduate,
		  vocational, or technical courses.
	
	
		1.District of Columbia National
			 Guard Educational Assistance ProgramThe Act entitled An Act to provide
			 for the organization of the militia of the District of Columbia,
			 approved March 1, 1889 (sec. 49–101 et seq., D.C. Official Code) is amended by
			 adding at the end the following new title:
			
				IIEducational
				Assistance Program
					201.Short title;
				Findings
						(a)Short
				TitleThis title may be cited
				as the Major General David F. Wherley,
				Jr. District of Columbia National Guard Retention and College Access
				Act.
						(b)FindingsCongress
				makes the following findings:
							(1)The District of Columbia National Guard is
				under the exclusive jurisdiction of the President of the United States as
				Commander-in-Chief and, unlike other National Guards, is permanently
				federalized.
							(2)The District of Columbia National Guard is
				unique and differs from the National Guards of the several States in that the
				District of Columbia National Guard is responsible, not only for residents of
				the District of Columbia, but also for a special and unique mission and
				obligation as a result of the extensive presence of the Federal Government in
				the District of Columbia.
							(3)Consequently, the President of the United
				States, rather than the chief executive of the District of Columbia, is in
				command of the District of Columbia National Guard, and only the President can
				call up the District of Columbia National Guard even for local
				emergencies.
							(4)The District of Columbia National Guard has
				been specifically trained to address the unique emergencies that may occur
				regarding the presence of the Federal Government in the District of
				Columbia.
							(5)The great majority of the members of the
				District of Columbia National Guard actually live in Maryland or Virginia,
				rather than in the District of Columbia.
							(6)The District of
				Columbia National Guard has been experiencing a disproportionate decline in
				force in comparison to the National Guards of Maryland and Virginia.
							(7)The States of Maryland and Virginia provide
				additional recruiting and retention incentives, such as educational benefits,
				in order to maintain their force, and their National Guards have drawn recruits
				from the District of Columbia at a rate that puts at risk the maintenance of
				the necessary force levels for the District of Columbia National Guard.
							(8)Funds for an
				educational benefit for members of the District of Columbia National Guard
				would provide an incentive to help reverse the loss of members to nearby
				National Guards and allow for maintenance and increase of necessary District of
				Columbia National Guard personnel.
							(9)The loss of members of the District of
				Columbia National Guard could adversely affect the readiness of the District of
				Columbia National Guard to respond in the event of a terrorist attack on the
				capital of the United States.
							202.District of Columbia
				National Guard Educational Assistance Program
						(a)Educational
				assistance program authorizedThe Mayor of the District of Columbia, in
				coordination with the commanding general of the District of Columbia National
				Guard, shall establish a program under which the Mayor may provide financial
				assistance to an eligible member of the District of Columbia National Guard to
				assist the member in covering expenses incurred by the member while enrolled in
				an approved institution of higher education to pursue the member’s first
				undergraduate, masters, vocational, or technical degree or
				certification.
						(b)Eligibility
							(1)CriteriaA member of the District of Columbia
				National Guard is eligible to receive assistance under the program established
				under this title if the commanding general of the District of Columbia National
				Guard certifies to the Mayor the following:
								(A)The member has satisfactorily completed
				required initial active duty service.
								(B)The member has executed a written agreement
				to serve in the District of Columbia National Guard for a period of not less
				than 6 years.
								(C)The member is not receiving a Reserve
				Officer Training Corps scholarship.
								(2)Maintenance of
				eligibilityTo continue to be
				eligible for financial assistance under the program, a member of the District
				of Columbia National Guard must—
								(A)be satisfactorily performing duty in the
				District of Columbia National Guard in accordance with regulations of the
				National Guard (as certified to the Mayor by the commanding general of the
				District of Columbia National Guard);
								(B)be enrolled on a full-time or part-time
				basis (seeking to earn at least 3, but less than 12 credit hours per semester)
				in an approved institution of higher education; and
								(C)maintain satisfactory progress in the
				course of study the member is pursuing, determined in accordance with section
				484(c) of the Higher Education Act of
				1965 (20 U.S.C. 1091(c)).
								203.Treatment of
				Assistance Provided
						(a)Permitted Use of
				FundsFinancial assistance
				received by a member of the District of Columbia National Guard under the
				program under this title may be used to cover—
							(1)tuition and fees
				charged by an approved institution of higher education involved;
							(2)the cost of books;
				and
							(3)laboratory
				expenses.
							(b)Amount of
				assistanceThe amount of
				financial assistance provided to a member of the District of Columbia National
				Guard under the program may be up to $400 per credit hour, but not to exceed
				$6,000 per year. If the Mayor determines that the amount available to provide
				assistance under this title in any year will be insufficient, the Mayor may
				reduce the maximum amount of the assistance authorized, or set a limit on the
				number of participants, to ensure that amounts expended do not exceed available
				amounts.
						(c)Relation to
				other assistanceExcept as
				provided in section 202(b)(1)(C), a member of the District of Columbia National
				Guard may receive financial assistance under the program in addition to
				educational assistance provided under any other provision of law.
						(d)RepaymentA member of the District of Columbia
				National Guard who receives assistance under the program and who, voluntarily
				or because of misconduct, fails to serve for the period covered by the
				agreement required by section 202(b)(1) or fails to comply with the eligibility
				conditions specified in section 202(b)(2) shall be subject to the repayment
				provisions of section 373 of title 37, United States Code.
						204.Administration and
				Funding of Program
						(a)AdministrationThe Mayor, in coordination with the
				commanding general of the District of Columbia National Guard and in
				consultation with approved institutions of higher education, shall develop
				policies and procedures for the administration of the program under this title.
				Nothing in this title shall be construed to require an institution of higher
				education to alter the institution’s admissions policies or standards in any
				manner to enable a member of the District of Columbia National Guard to enroll
				in the institution.
						(b)Funding sources
				and gifts
							(1)Authorization of
				appropriationsThere are
				authorized to be appropriated to the District of Columbia such sums as may be
				necessary to enable the Mayor to provide financial assistance under the
				program. Funds appropriated pursuant to this authorization of appropriations
				shall remain available until expended.
							(2)Transfer of
				fundsThe Mayor may accept
				the transfer of funds from Federal agencies and use any funds so transferred
				for purposes of providing assistance under the program. There is authorized to
				be appropriated to the head of any executive branch agency such sums as may be
				necessary to permit the transfer of funds to the Mayor to provide financial
				assistance under this section.
							(3)DonationsThe Mayor may accept, use, and dispose of
				donations of services or property for purposes of providing assistance under
				the program.
							205.DefinitionIn this title, the term approved
				institution of higher education means an institution of higher education
				(as defined in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002)) that—
						(1)is eligible to
				participate in the student financial assistance programs under title IV of the
				Higher Education Act of 1965 (20
				U.S.C. 1070 et seq.); and
						(2)has entered into an agreement with the
				Mayor containing an assurance that funds made available under this title are
				used to supplement and not supplant other assistance that may be available for
				members of the District of Columbia National Guard.
						206.Effective
				DateFinancial assistance may
				be provided under the program under this title to eligible members of the
				District of Columbia National Guard for periods of instruction that begin on or
				after January 1,
				2011.
					.
		
